Citation Nr: 1826153	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 20 percent for a left ankle sprain.

4.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from several rating decisions.  In an October 2008 decision, the RO, inter alia, granted service connection for a left ankle sprain and assigned a 10 percent disability rating, effective March 20, 2008; and denied service connection for traumatic brain injury, a back disorder, cervical spine degenerative disc disease of C4-5 and C5-6, and right and left upper extremity peripheral neuropathy.  A March 2009 rating decision continued the initial 10 percent rating assigned for the left ankle sprain, confirmed and continued the denial of the service connection issues, and denied entitlement to SMC based on the need for the regular aid and attendance of another person or housebound status.  A June 2009 rating decision again confirmed and continued the denial of the service connection issues. 

In September 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for traumatic brain injury, a back disorder, cervical spine degenerative disc disease, and peripheral neuropathy of each upper extremity; and with the denial of SMC.  In December 2009, he filed an NOD with the initial 10 percent rating assigned for a left ankle sprain.

In a September 2010 rating decision, the RO increased the assigned rating for the left ankle sprain to 20 percent, effective March 20, 2008, which is the date the Veteran's claim for service connection was received.  As the Veteran has disagreed with the initial rating assigned following the award of service connection for a left ankle sprain, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In September 2010, the RO issued a statement of the case (SOC) pertinent to the issues for which the Veteran had submitted NODs.  In October 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In September 2014, the RO issued a supplemental statement of the case (SSOC), continuing the 20 percent rating for a left ankle sprain; the denial of service connection for traumatic brain injury, a back disorder, cervical spine disability, and right and left upper peripheral neuropathy; and the denial of SMC.

Finally, in a June 2014 decision, the RO denied  service connection for mild ectasia of the ascending aorta.  The Veteran filed an NOD in July 2014.  In May 2015, the RO issued an SOC, and the Veteran filed a substantive appeal (via a VA Form 9) in July 2015.

In July 2015, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board observes that the Veteran has also appealed other issues, which were adjudicated in a December 2013 rating decision, including entitlement to service connection for lung nodules, gastroesophageal reflux disease (GERD), jungle rot of the hands and feet, dysphagia claimed as throat cancer and peripheral neuropathy of the throat, and fractured right ribs also claimed as a chest injury; entitlement to an initial rating excess of 30 percent for coronary artery disease with myocardial infarction; and entitlement to an effective date of September 1[2], 1972 for the grant of service connection for coronary artery disease.  However, because the Veteran has requested a video conference hearing and the RO has not certified these issues to the Board, these issues are not yet ripe for appellate review.

In July 2017, the Board denied service connection for traumatic brain injury and mild ectasia of the ascending aorta.  The Board also remanded the claims for service connection for a thoracic spine disability, cervical spine disability, peripheral neuropathy of the bilateral upper extremities, a claim for an increased rating for left ankle sprain, and the claim for SMC based on the need for regular aid and attendance of another person or housebound status to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence. 

In an October 2017 rating decision, the AOJ awarded service connection for back condition and cervical spine degenerative disc disease, along with SMC based on housebound criteria.  This action resolved the claims for service connection for thoracic and cervical spine disability and the claim for SMC based on housebound criteria on appeal, and to date, the Veteran has not appealed the assigned ratings or effective dates. 

After completing the requested development, the AOJ has continued to deny service connection for peripheral neuropathy of the right and left upper extremities, an initial rating in excess of 20 percent for left ankle sprain and SMC based on the need for regular aid and attendance of another person, (as last reflected in an October 2017 SSOC) and returned these matters to the Board for further appellate consideration.

In April 2018, the Board's Deputy Vice Chairman denied the Veteran's motions for reconsideration, dated July 2017 and December 2017, in light of the Veteran's withdrawal of the remaining claims for r service connection and a higher initial rating, which will be formally dismissed below.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA (now, Legacy Content Manager) file.  All such records have been reviewed.


FINDINGS OF FACT

1.  In February 2018, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for service connection for peripheral neuropathy of the right and left upper extremities and the claim for a higher initial rating for left ankle sprain.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  The Veteran has been awarded service connection for the following disabilities: posttraumatic stress disorder (PTSD), rated as 100 percent disabling; coronary artery disease (CAD), rated as 30 percent disablin; left ankle sprain, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; a back condition, rated as 10 percent disabling; cervical spine degenerative disc disease (DDD), rated as 10 percent disabling; and shell fragment wound, rated as 0 percent disabling (noncompensable).

4.  The Veteran, as a result of service-connected disability, has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, nor is the Veteran blind in both eyes or permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease. are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the claim for service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease ,are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 20 percent for left ankle sprain are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for an award of SMC based on the need for regular aid and attendance of another person  are not met.  38 U.S.C. §§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

As noted above, in a February 2018 statement, the Veteran's representative confirmed that the Veteran wished to withdraw from appeal the claims for service connection for peripheral neuropathy of the right and left upper extremities and the claim for an initial rating in excess of 20 percent for left ankle sprain.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.





II.  Claim Decided

A.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2008 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter informed the Veteran of the criteria necessary to establish a claim for SMC based on aid and attendance.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and reports of VA examinations and opinions with a private psychiatric medical assessment.  Also of record and consistent with the claim is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required. 

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the July 2015 Board hearing, the undersigned identified the claims on appeal, to include the claims herein decided.  Moreover, with respect to the claim for SMC, information was elicited regarding the impact of the Veteran's service-connected disabilities and his need for assistance from other individuals.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim, as the result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, in July 2017, the Board remanded the claims on appeal for additional development, and the record reflects substantial compliance with the prior remand directives as to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  In this regard, relevant to the claim decided herein, as directed by the Board, the AOJ sent the Veteran a letter dated July 2017 seeking information regarding outstanding private treatment records.  The Veteran did not respond to that letter by authorizing VA to obtain any outstanding private medical records.  As such, the Board finds that substantial compliance with the July 2017 remand directives has been achieved.  See id.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  SMC

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, the Veteran has been awarded SMC based on housebound status, but continues to seek SMC based on the need for regular aid and attendance (which is a greater benefit).

In the present case, the Veteran is service-connected for the following disabilities: PTSD, rated  as100 percent disabling; CAD, rated s 30 percent disabling; left ankle sprain, rated as 20 percent disabling; tinnitus, rated  as 10 percent disabling; a back condition, rated as 10 percent disabling; cervical spine DDD, rated as 10 percent disabling; and shell fragment wound, rated as n noncompensable. 

Initially, the Board notes that the evidence does not indicate, and the Veteran does not allege, that, due to service-connected disability, he has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden.  Instead, his argument is that his service-connected disabilities render him so helpless as to require the regular aid and attendance of another person.

A March 2009 medical statement from Dr. B., M.D., is of record.  It was noted that the Veteran needs assistance with the placement of his Transcutaneous Electrical Nerve Stimulation (TENS) unit to relieve back and neck pain.  It was also noted that the Veteran needs occasional assistance with feeding and meal preparation due to upper extremity pain and weakness caused by radiculopathy, which is not service connected.  Dr. B. stated that the Veteran can attend to the wants of nature unassisted.  Finally, Dr. B. noted that PTSD and CAD contribute to mobility and he requires the assistance of his wife when he leaves the home.

In August 2013, the Veteran was afforded a VA examination to assess  the severity of his CAD.  Regarding functional limitation, it was noted that dyspnea and chest pain limit the Veteran to walking only two blocks at a moderate pace.  He is also limited to lifting 10 pounds at a time due to his CAD.

During  the July 2015 Board hearing, the Veteran testified that his wife helps the Veteran put his neck stretcher on and also helps the Veteran operate his Transcutaneous Electrical Nerve Stimulation (TENS) unit.  See Board Hearing Transcript (Tr.) at 23.  The Veteran further explained that his wife helps him put on his ankle brace.  See id.

An October 2017 VA examination report notes that the Veteran's service-connected left ankle disability prohibits prolonged walking and standing.  It was also noted that the service-connected cervical spine disability prohibits the Veteran from performing repetitive neck movements and his lumbar spine disability prohibits heavy lifting.

Considering the claim in light of the applicable criteria, the Board finds that the evidence of record does not indicate  that the Veteran's service-connected disabilities require the regular aid and attendance of another person.  The evidence reflects that the Veteran requires the assistance of his wife in utilizing a TENS unit to relieve pain related to his service-connected lumbar and cervical spine disabilities.  Additionally, the Veteran requires his wife's assistance when putting on his left ankle brace to stabilize his left ankle.  The evidence also reflects that the Veteran needs assistance when he leaves the home due to his PTSD and CAD.  While the March 2009 record from Dr. B. notes that the Veteran has trouble preparing food such  impairment was noted to be due to radiculopathy or neuropathy of the upper extremities, neither of which is service connected; such impairment is thus  not relevant to whether his service-connected disabilities require the regular aid and assistance of another person.

Notably, the Veteran has not actually asserted  that his service-connected disabilities require the regular aid and attendance of another person.  Indeed, during the hearing, the Veteran only noted that he requires the assistance of another person when he uses his TENS unit and puts on his ankle brace.  There is no evidence that any service-connected disability impairs the Veteran's ability to prepare food, eat, bathe himself, clothe himself, or perform any other aspect of daily living.  While the Veteran does require assistance when he leaves the home because of his PTSD and CAD, there is no evidence that regular aid and attendance is required at home.  Indeed, Dr. B. noted that the Veteran is able to answer the call of nature without any assistance.  Accordingly, neither medical nor lay evidence indicates that the Veteran's service-connected disabilities require the regular aid and assistance of another person.

For all the foregoing reasons, the Board determines  that the claim for SMC based on the need for the regular aid and attendance of another person must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the claim for service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease, is dismissed.

The appeal as to the claim for service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides and/or as secondary to cervical spine degenerative disc disease , is dismissed.

The appeal as to the claim for an initial rating in excess of 20 percent for left ankle sprain is dismissed.

SMC based on the need for the regular aid and attendance of another person is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


